Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Applicants’ Amendment to the Claims filed on 06/16/2021 is entered.
	Claims 20, and 40 are cancelled.
	Claims 1-19, 21-39, and 41-44 are pending.
	Claims 1-17 and 23-37 are withdrawn.
	Claims 18, 19, 21-22, 38-39, and 41-44 are under examination.
Priority
This is US15/771,618 filed on 04/27/2018 which is a 371 of PCT/US16/59078 filed on 10/27/2016 claims priority benefit of US Provisional 62/248,757 filed on 10/30/2015.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-17 and 23-37 directed to invention Group(s) non-elected without traverse.  Accordingly, claims 1-17 and 23-37 have been cancelled.
Response to Amendment
	Any/all objections and rejections made in the previous office action are withdrawn herein in view of the Applicants’ Amendment to the Claims filed on 06/16/2021 in combination with the Applicants’ arguments filed on 06/16/2021.



EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Bill T. Brazil on October 15, 2021 and October 18, 2021.
The application has been amended as follows: 

In the Specification, para 0002, line 2:   …and is 71 KB 71,817 bytes in…

	Cancel withdrawn claims 1-17 and 23-37.

	Claim 18, line 8: …any Bacillus 

Amend claim 42:  The method of claim 41, wherein the at least one mutation is selected from the group consisting of: at amino acid residue position 751, at amino acid residue position 784,  at amino acid residue position 797, at amino acid residue position 1018-1020, of SEQ ID NO: 6 or 8, or a combination thereof.

Amend claim 43, line 6: ….and B. thuringiensis. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest a method for increasing expression of a protein of interest (POI) in a Bacillus cell comprising:  (a) obtaining a modified Bacillus cell expressing an increased amount of a POI, wherein the modified Bacillus cell comprises at least one mutation in an rpoC gene encoding a variant RNA-polymerase (RNAP) β’-subunit polypeptide, wherein the variant β’-subunit polypeptide has at least 90% sequence identity to SEQ ID NO: 6 or 8 and comprises an aspartic acid to glycine substitution at amino acid residue 796 (D796G), or at the equivalent position in any Bacillus RNAP β’-subunit family member and (b) culturing the modified cell under conditions such that the POI is expressed, wherein the modified Bacillus cell expresses an increased amount of a POI relative to the expression of the POI in an unmodified Bacillus control cell.
Allowable Subject Matter
	Following Examiner’s Amendment, claims 18, 19, 21-22, 38-39, and 41-44 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE S. HIBBERT
Primary Examiner
Art Unit 1658



/CATHERINE S HIBBERT/           Primary Examiner, Art Unit 1658